Citation Nr: 0110710	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-19 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an increased (compensable) rating for 
service-connected shell fragment wound to the left foot.

3.  Entitlement to an increased (compensable) rating for 
service-connected hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that correspondence received in August 2000 
may be construed as a notice of disagreement from the 
November 1999 denial of entitlement to service connection for 
the residuals of a gun shot wound to the left hand.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement 
has been submitted from a matter which has not been addressed 
in a statement of the case the issue should be remanded to 
the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The issues of entitlement to increased ratings for service-
connected shell fragment wound to the left foot and hepatitis 
are also addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  In July 1984 the RO denied entitlement to service 
connection for diabetes mellitus; the veteran did not appeal.

3.  The evidence submitted since the July 1984 rating 
decision is essentially cumulative of evidence previously 
considered and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision that denied entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 4005; 38 C.F.R. § 19.192; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

2.  Evidence submitted since the July 1984 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for diabetes mellitus is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to July 1984

Service medical records are negative for diagnosis or 
treatment for diabetes mellitus.  

VA medical records dated in April 1984 show the veteran 
reported a 3 year history of diabetes mellitus that had been 
detected during a routine examination.  The examiners noted 
treatment for diabetes mellitus without opinion as to 
etiology.

In a July 1984 rating decision the RO denied entitlement to 
diabetes mellitus.  It was noted that the evidence of record 
did not show the disorder had been incurred in or aggravated 
by active service or that it was due to a service-connected 
disability.

Evidence Received After July 1984

An October 1996 VA examination included diagnoses of diabetes 
with retinopathy and probable diabetic neuropathy.  No 
opinion as to etiology was provided.

In his September 1997 claim the veteran, in essence, 
requested his claim for entitlement to service connection for 
diabetes mellitus be reopened.  He claimed the disorder was 
secondary to his service-connected hepatitis.  

In November 1997 the RO received private medical records 
which included diagnoses of diabetes mellitus without opinion 
as to etiology.  An April 1997 hospital discharge summary 
reported a diagnosis of adult onset diabetes mellitus.  

In the January 1998 rating decision and September 1998 
statement of the case the veteran was notified of the reasons 
and bases for the denial of his claim.  The RO specifically 
noted the evidence added to the record was essentially 
cumulative of evidence previously considered and did not 
demonstrate a relationship between the present disorder and 
active service or a service-connected disability.

On the occasion of a hearing on appeal before a VA hearing 
officer in July 1999, the veteran's spouse testified that the 
veteran had had diabetes for over 20 years.  She also noted 
that the veteran had been on insulin for approximately the 
same number of years.  

Analysis

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the January 1998 rating decision 
and September 1998 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate his 
claim and of the action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, the law states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  Therefore, in light of the 
following decision, the Board finds that additional 
development in this case is not warranted and that it is not 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, as noted above, on November 9, 2000, the VCAA was 
enacted which, among other things, eliminated the requirement 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  The VCAA also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in July 1984 the RO denied a claim for 
entitlement to service connection for diabetes mellitus.  The 
RO found the evidence of record did not show the disorder was 
incurred in or aggravated by active service or that the 
disorder was due to a service-connected disability.  The 
veteran was notified by correspondence dated July 17, 1984, 
but did not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 4005; 38 C.F.R. § 19.192; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

The Board notes that the evidence added to the record since 
the July 1984 rating decision includes statements and 
testimony from the veteran and private medical records 
demonstrating treatment for adult onset diabetes mellitus 
without opinion as to etiology.  The Board finds that the 
"new" evidence of record is essentially cumulative of 
evidence previously considered.  

Based upon a review of all the evidence of record, the Board 
finds the information provided in support of the application 
to reopen the claim for service connection does not include 
"new and material" evidence.  See 38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for diabetes 
mellitus, the appeal is denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
notice of disagreement from the November 1999 rating decision 
as to the issue of entitlement to service connection for the 
residuals of a gun shot wound to the left hand.  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim which adequately notifies the veteran of 
the action necessary to perfect an appeal.

The Board notes VA has a statutory duty to assist the veteran 
in the development of facts pertinent an increased rating 
claim.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this case, in September 1997 the veteran claimed his 
service-connected residuals of a shell fragment wound to the 
left foot and hepatitis had increased in severity.  He 
reported he has gastrointestinal symptoms due to his service-
connected hepatitis and severe left foot pain related to his 
service-connected shell fragment wound.  The Board notes that 
an October 1996 VA examination found the veteran's foot 
symptoms were probably due to factors other than his service-
connected injury and that laboratory tests were negative for 
hepatitis; however, as the veteran's present claims have not 
been addressed by a VA examiner additional development is 
required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for the residuals 
of a gun shot wound to the left hand.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and extent 
of his service-connected hepatitis.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner should discuss whether or not 
the veteran's reported gastrointestinal 
symptoms are related to his service-
connected hepatitis.  A complete rationale 
for the opinions given should be provided.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected residuals of a shell 
fragment wound to the left foot.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



